Per Curiam.

We affirm the judgment of the court of appeals. Judge Lisotto had no duty to issue findings of fact and conclusions of law on Reese’s second and third petitions for postconviction relief. State ex rel. Fuller v. Sutula (1999), 86 Ohio St.3d 301, 302, 714 N.E.2d 924, 924-925. And Judge Lisotto’s 1997 judgment entry denying Reese postconviction relief satisfied the requirement for findings of fact and conclusions of law. Gause v. Zaleski (1999), 85 Ohio St.3d 614, 615, 710 N.E.2d 684, 686.1

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. We also deny appellant’s motion to supplement the record.